Citation Nr: 1619563	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO. 07-37 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and L.C.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986 and from August 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

By way of background, the RO denied a compensable rating for the Veteran's right ear hearing loss in September 2005. The RO then subsequently granted service connection for left ear hearing loss in February 2011, combined the two disabilities into a single bilateral hearing loss disability, and granted an increased rating of 10 percent for bilateral hearing loss. As such, the original claim for an increased rating for right ear hearing loss has been re-characterized as a claim for an increased rating for bilateral hearing loss.

The RO granted an additional increased rating of 10 percent for the Veteran's bilateral hearing loss in a February 2011 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence that bilateral hearing loss prevents the Veteran from obtaining or maintaining substantially gainful employment. As such, the issue of entitlement to TDIU has not been raised.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

In this case, the Veteran has been awarded the statutory housebound rate for a single disability rated at 100 percent with an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30. There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Board remanded the issue on appeal for additional development in August 2011. The requested examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in June 2011. A transcript of the hearing is associated with the electronic claims file. The Veteran was notified in January 2016 correspondence that the VLJ who presided over his hearing was no longer employed at the Board, and was given the option of having a new hearing before a different VLJ. In February 2016 correspondence, the Veteran stated that he did not want another hearing.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Throughout the period on appeal, the Veteran's hearing impairment has been no worse than Level I in the left ear and Level XI in the right ear.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for bilateral hearing loss have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter containing all of the above information in June 2015. Although this notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the issues based on all the evidence in the October 2014 supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by re-adjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the fairness of the decision.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) and identified private treatment records have also been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in April 2005. The examination was adequate because the examiner was a state licensed audiologist, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the opinion noted the effect of the hearing loss disability on the Veteran's daily functioning. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for bilateral hearing loss. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the August 2011 Board remand requested that a new audiological examination be provided. The examination was provided in September 2014, but the examiner provided no findings, instead stating that the results of the audiometric testing were unreliable. Given that audiometric testing results were unreliable on the September 2014 examination, the Board believes that a remand to provide the Veteran with another examination would be futile.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97   (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268   (1998)). The Board finds that the duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with a VA audiological examination in April 2005. The results of that audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
45
45
40
LEFT
40
40
30
15
30

Based on these results, the average puretone threshold was 43 decibels for the right ear and 29 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 92 percent bilaterally, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level I Roman numeral designation for each ear. As to functional impairment, the Veteran reported difficulty understanding people during conversations, particularly on the right side.

As noted above, another VA examination was provided in September 2014. However, the examiner did not record any audiometric results, instead indicating that the results obtained were unreliable. As it contains no audiometric data, the report is of no probative weight in this case.

VA and private treatment records associated with the claims file also reflect several instances of audiometric testing. A May 2006 private treatment record reflected the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
45
40
35
LEFT
25
40
30
30
30

Based on these results, the average puretone threshold was 43.75 decibels for the right ear and 32.5 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 92 percent in the right ear and 96 percent in the left ear. Applying these values, the result is a Level I Roman numeral designation for each ear.

A September 2008 VA treatment record reflected the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
50
45
40
LEFT
20
20
15
20
20

Based on these results, the average puretone threshold was 49 decibels for the right ear and 19 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 96 percent in the right ear and 100 percent in the left ear. Applying these values, the result is a Level I Roman numeral designation for each ear.

A November 2011 VA treatment record reflected the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
50
45
35
35
50

Based on these results, the average puretone threshold was 105 decibels for the right ear and 4 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 0 percent in the right ear and 96 percent in the left ear. Applying these values, the result is a Level XI Roman numeral designation for the right ear and a Level I designation for the left ear.

The Board notes that these results reflect an exceptional pattern of hearing loss.  38 C.F.R. § 4.86(a).  As such, either Table VI or Table Via can be sued to determine the Roman Numeral designation for each ear, with the higher of the numerals being used.  Id. However, when applied to Table Via the result is still a Level XI Roman numeral designation for the right ear and a Level I designation for the left ear.  

A February 2016 VA treatment record shows that audiometric testing was done but those results are not adequate for VA rating purposes because no pure tone threshold was reported at 3000 hertz for either ear as required pursuant to 38 C.F.R. § 4.85.  

Other treatment records associated with the claims file reflect on-going treatment for bilateral hearing loss, generally described as profound on the right and mild on the left. See November 2007, March 2012, February 2013, March 2013, and August 2013 VA treatment records. However, no further audiometric testing, such as audiograms, is of record. 

Based on the evidence above, at its worst the Veteran had a Level XI designation in the right ear and a Level I designation in the left ear. When the Level XI designation and Level I designation are mechanically applied to Table VII, the result is a 10 percent rating, even when considering the Veteran's exceptional pattern of hearing loss in the right ear noted in November 2011. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.86(a).

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing is worse than currently rated, and that he has difficulties communicating with others. However, as was indicated above, rating hearing loss involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record consists of the VA and private audiometric testing of record, which indicate that the Veteran's hearing loss does not rise to the level of a 20 percent rating. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for an increased rating in excess of 10 percent for bilateral hearing loss is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's bilateral hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Fenderson, 12 Vet. App. at 126-27.
III. 
IV. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as decreased hearing acuity, difficulty communicating with others, and having to turn up the volume on devices. The schedular rating criteria specifically provides for disability ratings based on audiometric evaluations, to include speech discrimination testing, which recognizes and measures the inability to hear words in conversation. The speech recognition score is one measure of the Veteran's complaints of difficulty with hearing, to include difficulty with hearing or understanding speech in noisy environments. In this case, the hearing loss symptoms and associated difficulty with speech discrimination are contemplated by the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155 (2015). "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1  (2015). While there is lay evidence of functional limitations related to the Veteran's difficulties with hearing, the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of hearing loss on occupation and daily life. 

According to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Appellant has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. In the absence of exceptional factors associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
 § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


